Title: To Thomas Jefferson from Gideon Granger, 23 February 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Feb: 23. 1807
                        
                        G Granger Presents his Compliments to the President & Informs that Mr Pease’s Christian name is Seth; He
                            is not and never was directly or indirectly interested in the Yazoo claim one cent—either as a purchaser, Indorsor,
                            Surety agent or in any Other manner; nor were any one of his connections except myself—He is wholly free from debt,
                            possessd of a farm of about 60 Acres in Connecticut, of 100 Acres of wild Lands near Lake Erie & some personal—But he
                            never has been concernd in any kind of Speculation or Employment different from his profession
                    